cv'i

   H      ORIGINAL                                                      FILED IN THE
                                                                UNITED STATES DISTRICT COURT
       KENJIM.PRICE #10523                                           DISTRICT OF HAWAII
       United States Attorney                                           JUL 02 2019
       District of Hawaii
                                                                at    o'clock and ^(> min.^ M
                                                                     SUE BEITIA, CLERK ^ 5
       REBECCA A. PERLMUTTER
       Assistant U.S. Attorney
       Room 6-100,PJKK Federal Building
       300 Ala Moana Boulevard
       Honolulu, Hawaii 96850
       Telephone:(808)541-2850
       Facsimile:(808)541-2958
       Email: Rebecca.Perlmutter@usdoj.gov

       Attorneys for Plaintiff
       UNITED STATES OF AMERICA


                        IN THE UNITED STATES DISTRICT COURT


                                 FOR THE DISTRICT OF HAWAII


       UNITED STATES OF AMERICA,                   CR. NO.  CR19 onnsR
                             Plaintiff,            NOTICE OF RELATED CASE(S)

           vs.



       LYNDIE KAUHI,

                             Defendant.




                                 NOTICE OF RELATED CASE(S)

             Pursuant to Hawaii Local Rule 40.2 and Crim. Local Rule 12.3, the United

       States Attorney gives notice herein that the above-captioned Indictment involves
the same transactions, subject matter, and offenses as the following previous

proceedings:

             1)    United States v. Neil Kauhi, Cr. No. 18-00101 HG

      DATED: July 2, 2019, at Honolulu, Hawaii.

                                      Respectfully submitted,

                                      KENJIM.PRICE
                                      United States Attorney
                                      District of Hawaii




                                             REBECCA A.PERLMUTTER
                                             Assistant U.S. Attorney

                                             Attorneys for Plaintiff
                                             UNITED STATES OF AMERICA
